             IN THE UNITED STATES DISTRICT COURT
           FOR THE NORTHERN DISTRICT OF NEW YORK


DARINDA B. B.,

                       Plaintiff,
           v.                                   Civil Action No.
                                                6:19-CV-0242 (DEP)

COMMISSIONER OF SOCIAL SECURITY,


                       Defendant.


APPEARANCES:                              OF COUNSEL:

FOR PLAINTIFF

DOLSON LAW OFFICE                         STEVEN R. DOLSON, ESQ.
126 North Salina St., Suite 3B
Syracuse, NY 13202

FOR DEFENDANT

HON. GRANT C. JAQUITH                     FERGUS J. KAISER, ESQ.
United States Attorney for the            Special Assistant U.S. Attorney
Northern District of New York
P.O. Box 7198
100 S. Clinton Street
Syracuse, NY 13261-7198

DAVID E. PEEBLES
U.S. MAGISTRATE JUDGE

                                    ORDER

     Currently pending before the court in this action, in which plaintiff
seeks judicial review of an adverse administrative determination by the

Commissioner, pursuant to 42 U.S.C. '' 405(g) and 1383(c)(3), are cross-

motions for judgment on the pleadings. 1 Oral argument was conducted in

connection with those motions on January 23, 2020, during a telephone

conference held on the record. At the close of argument, I issued a bench

decision in which, after applying the requisite deferential review standard, I

found that the Commissioner=s determination did not result from the

application of proper legal principles and is not supported by substantial

evidence, providing further detail regarding my reasoning and addressing

the specific issues raised by the plaintiff in this appeal.

      After due deliberation, and based upon the court=s oral bench

decision, a transcript of which is attached and incorporated herein by

reference, it is hereby

      ORDERED, as follows:

      1)     Plaintiff=s motion for judgment on the pleadings is GRANTED.

      2)     The Commissioner=s determination that plaintiff was not

disabled at the relevant times, and thus is not entitled to benefits under the


1       This matter, which is before me on consent of the parties pursuant to 28 U.S.C.
' 636(c), has been treated in accordance with the procedures set forth in General
Order No. 18. Under that General Order once issue has been joined, an action such as
this is considered procedurally, as if cross-motions for judgment on the pleadings had
been filed pursuant to Rule 12(c) of the Federal Rules of Civil Procedure.

                                           2
Social Security Act, is VACATED.

      3)    The matter is hereby REMANDED to the Commissioner,

without a directed finding of disability, for further proceedings consistent

with this determination.

      4)    The clerk is respectfully directed to enter judgment, based

upon this determination, remanding the matter to the Commissioner

pursuant to sentence four of 42 U.S.C. ' 405(g) and closing this case.




Dated:      February 6, 2020
            Syracuse, NY




                                       3
UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
----------------------------------------------------x
DARINDA BRIANA B.,

                          Plaintiff,
vs.                                    6:19-CV-242

Commissioner of Social Security,

                        Defendant.
----------------------------------------------------x
                 DECISION - January 23, 2020

      James Hanley Federal Building, Syracuse, New York
                 HONORABLE DAVID E. PEEBLES

          United States Magistrate-Judge, Presiding


                  APPEARANCES (by telephone)

For Plaintiff:        STEVEN R. DOLSON
                      Attorney at Law
                      126 North Salina Street
                      Syracuse, New York 13202

For Defendant:        SOCIAL SECURITY ADMINISTRATION
                      Office of Regional General Counsel
                      26 Federal Plaza
                      New York, New York 10278
                        BY: FERGUS J. KAISER,ESQ.




                 Eileen McDonough, RPR, CRR
            Official United States Court Reporter
                        P.O. Box 7367
                   Syracuse, New York 13261
                        (315)234-8546
                 Decision - 1/23/2020 - 19-cv-242                       2


1                THE COURT:   I have before me a request by the
2    plaintiff for judicial review of an adverse determination by

3    the Commissioner of Social Security pursuant to 42, United

4    States Code, Sections 405(g) and 1383(c)(3).     The background
5    is as follows.

6                Plaintiff was born in May of 1989.   She is

7    currently 30 years old.     She was 27 years of age at the time
8    of the amended alleged onset date of December 26, 2016.

9                Plaintiff lives alone in an apartment in Lowville,
10   New York.    She stands 5 foot, 2 inches in height and is

11   approximately 202 pounds in weight.     Plaintiff does not have

12   a driver's license.      Plaintiff completed ninth grade.    She
13   was in special education classes classified as learning

14   disabled and attention-deficit/hyperactivity disorder, or

15   ADHD.   Plaintiff did not achieve a GED.    According to her,
16   she reads at a seventh grade level.

17               Prior to 2015 plaintiff had children.   She has a
18   son who has been adopted by others.     She has baby twins that

19   were taken from her at birth and are in foster care; she does

20   have some visitation.     And she has two older children who are
21   with their father.

22               Plaintiff last worked on December 24, 2007.     She

23   was fired.    She was at that time working as a call center
24   associate handling calls for Sirius Radio customers.        She was

25   fired from that position.     Prior to that she worked as a
               Decision - 1/23/2020 - 19-cv-242                    3


1    kitchen helper in a hospital, a meal preparer, and a laborer
2    in a summer youth program.

3              The Administrative Law Judge examined those

4    positions and concluded that plaintiff did not at any point
5    engage in what can be characterized as substantial gainful

6    activity since her amended onset date.   The Administrative

7    Law Judge also concluded at step four that the plaintiff has
8    no past relevant work.   He did not consider those positions

9    as substantial gainful employment rising to a level of past
10   relevant work.

11             Physically, plaintiff testified she does not suffer

12   from any condition that precludes her from performing work
13   functions.    That's at page 41 of the Administrative

14   Transcript.   She is somewhat obese but it does not appear to

15   limit her ability to perform basic work functions.
16             Mentally, plaintiff has been diagnosed as suffering

17   from major depressive disorder, learning disability, panic
18   disorder, personality disorder, borderline personality

19   disorder, also possible bipolar disorder.    She receives

20   treatment from the Lewis County Mental Health Center,
21   including from Nurse Practitioner April Diles and Nurse

22   Practitioner Chelsea Ashcroft.

23             Plaintiff has been prescribed Effexor.   She also is
24   taking Trazodone to assist her in sleeping.   In the past she

25   has also tried Paxil, Zoloft and Celexa.    She goes to the
                 Decision - 1/23/2020 - 19-cv-242                   4


1    mental health center approximately every two weeks or as
2    needed.    Plaintiff was hospitalized in August of 2016 with

3    suicidal ideation.    She was also hospitalized as suicidal in

4    June of 2015.
5                Plaintiff has in the past suffered from substance

6    abuse, including opiates, heroin, cannabis and

7    methamphetamines, beginning around 2015.     She has undergone
8    treatment in various programs.   She has apparently been sober

9    and clean from drugs since December of 2016.
10               In terms of activities of daily living, plaintiff

11   is able to cook, clean, shop, care for her hygiene needs, do

12   laundry, manage finances, she walks, reads, listens to music,
13   she does go bowling, and she likes to play darts.

14               Procedurally, plaintiff applied for Title XVI

15   benefits on August 27, 2015 alleging an onset date of
16   August 27, 2015.    At the hearing in this matter that date was

17   amended to December 26, 2016.    That's at pages 31 and 32 of
18   the Administrative Transcript.

19               In support of her application, plaintiff claimed

20   disability based on her learning disability and emotional
21   disability.    That's at page 150.   A hearing was conducted on

22   February 12, 2018 by Administrative Law Judge Kenneth

23   Theurer.    The ALJ issued a decision on March 28, 2018 finding
24   that plaintiff was not disabled at the relevant times and,

25   therefore, ineligible for the benefits sought.     That became a
               Decision - 1/23/2020 - 19-cv-242                   5


1    final determination of the Agency on January 3, 2019 when the
2    Social Security Administration Appeals Council denied

3    plaintiff's request for administrative review by that body.

4              In his decision ALJ Theurer applied the familiar
5    five-step test for determining disability.

6              At step one he concluded plaintiff had not engaged

7    in substantial gainful activity since the amended onset date
8    alleged in the application.

9              At step two he concluded that plaintiff suffers
10   from conditions that do limit her ability to perform

11   work-related functions, including depression, borderline

12   personality disorder, attention-deficit/hyperactivity
13   disorder, panic disorder, and a history of substance abuse.

14             At step three the Administrative Law Judge

15   concluded that plaintiff's conditions do not meet or
16   medically equal any of the listed presumptively disabling

17   conditions set forth in the Commissioner's regulations,
18   specifically considering listings 12.04, 12.06 and 12.08.    In

19   arriving at that conclusion, the Administrative Law Judge

20   gave great weight to the opinions of T. Bruni, at Exhibit 1A,
21   the Agency psychologist that examined plaintiff's records.

22             After making a determination and reviewing the

23   record, ALJ Theurer concluded that plaintiff was capable of
24   performing at a full range of exertional levels with

25   limitations as follows.
               Decision - 1/23/2020 - 19-cv-242                    6


1              She retains the ability to understand and follow
2    simple instructions and directions; perform simple tasks with

3    supervision and independently; maintain

4    attention/concentration for simple tasks; regularly attend to
5    a routine and maintain a schedule; she can relate to and

6    interact with others to the extent necessary to carry out

7    simple tasks, but should avoid work requiring more complex
8    interaction or joint effort to achieve work goals; she should

9    have no more than incidental contact with the public and can
10   handle reasonable levels of simple work-related stress in

11   that he -- meaning she, I assume -- can make occasional

12   simple decisions directly related to the completion of his --
13   meaning her -- tasks in a stable, unchanging work

14   environment.   The ALJ went on to define incidental as more

15   than never and less than occasional.   Simply, the job should
16   not involve direct interaction with the public but the

17   plaintiff does not need to be isolated away from the public.
18             At step four, applying that residual functional

19   capacity, or RFC, finding, he noted that plaintiff did not

20   have any past relevant work, and therefore proceeded to step
21   five.

22             At step five the Administrative Law Judge, after

23   eliciting the testimony of a vocational expert, concluded
24   that despite her conditions and the limitations associated

25   with those conditions, plaintiff is capable of performing
               Decision - 1/23/2020 - 19-cv-242                   7


1    available work in the national economy, including as a
2    commercial cleaner, a machine feeder, and a cleaner

3    housekeeping, and, therefore, was not disabled at the

4    relevant times.
5              As you know, my task is limited and the standard

6    that I apply is extremely deferential.   I must determine

7    whether substantial evidence supports the determination and
8    whether correct legal principles were applied.

9              The term substantial evidence is construed to mean
10   such relevant evidence as a reasonable mind might accept as

11   adequate to support a conclusion.   As the Second Circuit

12   noted in Brault versus Social Security Administration, 683
13   F.3d 443, from 2012, this standard is extremely stringent and

14   it means that facts determined by the ALJ can be rejected

15   only if a reasonable fact finder would have to conclude
16   otherwise.

17             The arguments raised by the plaintiff were
18   summarized and center upon the Administrative Law Judge's

19   recitation of the record and whether it was selective, unduly

20   selective, relied on records that predate the alleged amended
21   onset date, and also whether they were accurately stated.

22   And secondly, whether the medical opinions that unanimously

23   show at least some diminution in the ability to perform a
24   schedule and maintain concentration and attention were

25   improperly rejected.
                 Decision - 1/23/2020 - 19-cv-242                   8


1                Obviously, as a backdrop I note that it is
2    plaintiff's burden through step four to show her limitations.

3    At step five the burden shifts, of course, to the

4    Commissioner.
5                It is unquestionable that the Administrative Law

6    Judge cited many records in his decision, including records

7    from T. Bruni and Dr. Santoro, and records elsewhere as well
8    that predate the amended onset date.   But there is no

9    indication that I could find of any significant deterioration
10   of plaintiff's condition.   And as plaintiff candidly

11   conceded, records that fall outside of the relevant period

12   can be relevant to the condition of the plaintiff during the
13   period in question.    The real issue that I have with this

14   case is in the findings by ALJ Theurer that plaintiff is

15   capable of maintaining attention and concentration for simple
16   tasks and regularly attend to a routine and maintain a

17   schedule.
18               There are three opinions that speak to that.

19   Dr. Santoro at page 209 concluded that plaintiff would have a

20   moderate difficulty in maintaining a regular schedule.
21   T. Bruni at page 64 concluded that plaintiff's ability to

22   perform activities within a schedule, maintain regular

23   attendance, and be punctual within customary tolerances is
24   moderately limited.    In her medical source statement, Nurse

25   Practitioner Chelsea Ashcroft at page 412 concluded that
               Decision - 1/23/2020 - 19-cv-242                   9


1    plaintiff's ability to maintain regular attendance and be
2    punctual within customary, usually strict tolerances was

3    seriously limited.

4              Those three opinions were given great weight by the
5    Administrative Law Judge and all three indicate some

6    diminution in this area.   I understand the reliance on Flake

7    and the argument that perhaps this constitutes harmless error
8    because at least a moderate limitation in this area would not

9    necessarily be inconsistent with the ability to perform
10   unskilled work.

11             The problem I have here is that the Administrative

12   Law Judge affirmatively addressed this issue in his RFC and
13   also in the hypothetical that was based on the RFC and posed

14   to the vocational expert that stated that the plaintiff can

15   regularly attend to a routine and maintain a schedule.     There
16   isn't any medical opinion that says that, and the three

17   medical opinions say there is at least some diminution.    This
18   could be regarded as falling within the four corners of Stacy

19   versus Commissioner, a recent decision.   It's reported at

20   2020 WL 61986 from the Second Circuit, January 7, 2020.
21             But in any event, in my view the Administrative Law

22   Judge failed and should have discussed this aspect.    I

23   understand that Nurse Practitioner Ashcroft is not
24   necessarily an acceptable medical source, but when all three

25   of the only opinions in the record show some diminution,
               Decision - 1/23/2020 - 19-cv-242                  10


1    there should have been a discussion, and she being the only
2    person that treated and saw plaintiff on a longitudinal

3    basis, if hers was to be rejected, there should have been an

4    explanation given as to why it was rejected over the opinion
5    of a person who only reviewed her medical records, and

6    significantly long ago, and Dr. Santoro who only examined her

7    once.
8              So I don't find that the determination in this case

9    was supported by substantial evidence.   I don't find
10   persuasive evidence of disability.   So I think that the

11   matter should be remanded to the Agency for further

12   consideration consistent with this decision.
13             I will issue a short form order to that effect.

14   And I want to thank you both for excellent presentations.   It

15   was an interesting case, I enjoyed working on it.   Thank you.
16                  *              *                *

17
18

19

20
21

22

23
24

25
                  C E R T I F I C A T I O N



          I, EILEEN MCDONOUGH, RPR, CRR, Federal Official
Realtime Court Reporter, in and for the United States

District Court for the Northern District of New York,

do hereby certify that pursuant to Section 753, Title 28,
United States Code, that the foregoing is a true and correct

transcript of the stenographically reported proceedings held
in the above-entitled matter and that the transcript page

format is in conformance with the regulations of the

Judicial Conference of the United States.




                           ________________________________

                           EILEEN MCDONOUGH, RPR, CRR
                           Federal Official Court Reporter
